AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) [> Arf , ol p O2TILLO
was received by me on (date) q le / AOI.

C1 I personally served the summons on the individual at (place)

 

_ On (date) 3 or

cmeenny n
I left the summons at the individual’s residence or usual place of abode with (name) \ | U ( he fr ATLL oO
Po OM mate. / Ler Le __» person of suitable age and discretion who resides there,

on (date) G - 4 -20{ 4 , and mailed a copy to the individual’s last known address; or Bll Beaks ,

fhe ne
020 wh LL
O [served the surnmons on (name of individual) (we efn » Who is

 

 

designated by law to accept service of process on behalf of (name of organization)

 

On. (date) 3 or

O T returned the summons unexecuted because

 

Cl Other (specify):

My feesare$ 50.0 __ fortraveland$ .30.00 for services, for a total of $ %0.00

I declare under penalty of perjury that this information is true.

Date: %- ~~ Do GY, LL
CAT jan Ee. loverpat bn fees |

Printed name and title__ Y

je L [a be wayh ~ Drsvestig aver, L7Y
L7SY Olegsmt Greek flere

Server's address

Cc
‘ . Pay p Lo ing
Additional information regarding attempted service, etc: gee .
SAso 7

S63- BY3- ¥S50¢

 

 
